DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-5 of Applicant’s Response, filed 11/25/2020, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been withdrawn. 
Examiner’s Statement of Reasons for Allowance
Regarding the novelty/non-obviousness of claims 1 and 23, the prior art does not appear to teach, in the context of the systems and methods for robotic order staging, that multiple robots are physically queued at order pickup windows, wherein the physical queuing of the robots is ordered in accordance with a predetermined priority of the orders based on the estimated arrival times of the users. 
Regarding the novelty/non-obviousness of claim 24, the prior art does not appear to teach, in the context of the systems and methods for robotic order staging, that a robot may be automatically triggered in retrieving the item from a storage location in response to one or more of the steps recited and that the robot may be operated to transfer the item to the particular user in response to verifying and identifying the particular user arriving at the particular retrieval port. 
Citation of Pertinent Prior Art
Kim et. al., Clustering-based order-picking sequence algorithm for an automated warehouse, int. j. prod. res., 2003, vol. 41, no. 15, 3445–3460 (Year: 2003); hereinafter “Kim” 
Kim generally teaches a system and method for clustering order pickups so that robots may queue them in a drop zone buffer area. (Kim: “Introduction”) Kim, however, is silent as to any teaching of the robots themselves being physically queued at an order pickup window according to a predetermined prioritization of the orders. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMETT K. WALSH/Examiner, Art Unit 3628